Case 1:19-cr-00106-JLS-MJR Document 81 Filed 11/17/20 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plaintiff,
vs. 19-CR-106
JEFFREY RICHARDS,

Defendant.

 

POST HEARING SUPPLEMENTAL SUBMISSION

In this case, the subject of a search warrant for premises can be detained 4.9 miles
from his residence.

FACTUAL BACKGROUND

In this case, the FBI and the ATF agents observed Jeffrey Richards leave his
residence with Todd Biro. The agents did not see either of them in possession of a weapon
or any bulge. Todd Biro admitted to Investigator, Tony Olivo, that he had not seen Richards
with a weapon and that if one were present in the automobile it would not be able to be seen
and he could not see one.

The implication from that admission is that circumstantially, it could be proven
through Biro’s statement that Jeffrey Richards did not possess a gun at all and that a gun
was already present in the car safely tucked under the driver’s seat when Todd Biro arrived
at the residence to pick up Jeffrey Richards. When they came out, instead of Todd Biro
driving, Jeffrey Richards drove with the gun underneath the front driver's seat. The vehicle

was rented by Todd Biro’s wife. Todd Biro was working with the FBI.

 
Case 1:19-cr-00106-JLS-MJR Document 81 Filed 11/17/20 Page 2 of 6

This is clearly a declaration against interest circumstantially because it implicates
Biro as the only one with knowledge of the gun, since he was the driver and knew of the
presence of a gun. It could not be seen. Therefore, he was in fact the owner and possessor
of the gun circumstantially. The Penal Code of New York § 265.03(15) imputes possession
to every occupant of an automobile. The agents could have stopped Mr. Richards at the
premises itself because they had prior knowledge of his whereabouts through surveillance,
but instead they waited for Mr. Richards to leave so they could follow him 4.9 miles in a
cavalcade with the Niagara County Sheriffs leading the procession to the Last Chance
Saloon 4.9 miles from Mr. Richards’ residence. They stopped him in the parking lot ordered
him out of the car, declared it to be a probable cause arrest and seized his body and person
and searched the vehicle “for safety reasons.”

LEGAL ARGUMENT

The Supreme Court of the United States has stated in no uncertain terms that even
though Michigan v. Summers, 452 US 692, provided three categories of cases where
detention is allowed without probable cause to arrest for crime, it had spatial limitations.
Summers has suggested there is a tension between the posing interest in crime prevention
and detection and the police officer’s safety. Summers supra at 697-698.

Summers defined three areas in which detention is allowed without probable cause
to arrest for a crime. It permitted officers executing a search warrant “to detain the
occupants of the premises while a proper search is conducted.” Summers supra at 705.

Summers recognized three interests taken together to justify the detention of an

occupant who is on the premises during the execution of a search warrant 1.) officers’ safety,
Case 1:19-cr-00106-JLS-MJR Document 81 Filed 11/17/20 Page 3 of 6

2.) facilitating the completion of the search, and 3.) preventing flight. Summers supra at

702-703.

Certainly, the government will rely on the ruling Summers. However, the Supreme
Court of the United States in Bailey v. United States, 568 US 186, placed a severe limitation
on the exercise of detention of an occupant of the household to be searched. Bailey was
found one mile from the residence and the Second Circuit Court of Appeals in permitting
that detention relied on safety. It concluded that limiting the application of the authority
to detain to the immediate vicinity would put law enforcement in a dilemma. They would
have to choose between detaining an individual immediately and asserting risks to the
occupants still inside or allowing the individual to leave and risk not being able to arrest .

him later if incriminating evidence were discovered.

The Supreme Court of the United States in Bailey limited the application of

Summers. Accordingly, Bailey has said:

a spatial constraint defined by the immediate vicinity of the premises to be
searched is therefore required for detention incident to the execution of a
search warrant. The police action permitted here - - the search of a residence
- - has a spatial dimension, and so a spatial or geographical boundary can be
used to determine the area which both the search and the detention incident
to the search may occur. Limiting the rule in Summers to the area in which
an occupant poses a real threat to the safe and efficient execution of a search
warrant ensures the scope of the detention incident to a search is confined to

its underlying justification.

Once an occupant is beyond the immediate vicinity of the premises to be
searched, the search related law enforcement interests are diminished, and the
intrusiveness of the detention is more severe. Bailey supra at 201.

Court went on to say:

Here, the petitioner was detained at a point beyond any reasonable
understanding of the immediate vicinity of the premises in question so this
case presents neither the necessity nor the occasion to further define the
Case 1:19-cr-00106-JLS-MJR Document 81 Filed 11/17/20 Page 4 of 6

meaning of immediate vicinity. Bailey at 201,
Justice Scalia with whom Ginsberg and Kagen concurred with the opinion of the court

wrote:

Whether Summers applies at all. It applies only to seizure of “occupants that
his persons within the immediate vicinity of the premises to be searched” Ante
at 185 Lawyers Edition 2™¢ at 32.

“Bailey was seized a mile away. Ergo, Summers cannot sanction Bailey’s detention.
It is really that simple.” Justice Scalia and the majority of the court in Batley suggest that
one mile is unreasonable. Justice Scalia, Ginsberg and Kagen concur and suggest the

answer.

To resolve that issue the court merely need to ask only one question. Was the
person seized within “the immediate vicinity of the premises searched.” Bailey

at 201.

In the Western District of New York, United States v. Gildersleeve, 2013 US Dist.
LEXIS 66232 213 WL 1908049, Justice Hugh B. Scott discussed the ramifications of both
Summers and Bailey. The facts at the suppression hearing determined that the defendant
was detained 100 to 200 feet outside of his home and placed in handcuffs and brought back
to his residence and read Miranda rights. The government relied on Summers in
Gildersleeve assumedly like they relied on Summers in our Richards case when the FBI
discussed safety for the detention and search of a vehicle. Justice Scott found that the police
improperly dotained Cildersleeve and brought him to 527 24th Street for the purposes of
executing a search warrant for that premises. Relying on Bailey, Judge Scott said:

“Because the court finds that Gildersleeve’s detention was improper in light of

Bailey, the statements made by Gildersleeve during the execution of the search

warrant should be suppressed. Where a defendant makes statements after
being illegally arrested or detained the supreme Court has held that the
Case 1:19-cr-00106-JLS-MJR Document 81 Filed 11/17/20 Page 5 of 6

government has the burden to demonstrate through circumstantial evidence

the statements were an act of freewill sufficient to purge the primary taint of

the unlawful detention.” Kaupp v. Texas, 538 US 626, 123 S, Ct. 1843.

Court ultimately suppressed the statements because of the illegal detention.

Judge Arcara not only adopted Judge Scott’s determination but wrote his own
separate opinion in United States v. Gildersieeve, 213 US Dist. LEXIS 112038 213 WL
4046293 asa result of the government’s request for reconsideration. Judge Arcara discussed
Michigan v. Summers but pointed out that the Supreme Court recent limitation in Batley.

Recently the Supreme Court held that the Summers rule which allows officers

executing a search warrant to detain the occupants of a premises while a

proper search is being conducted is limited to the immediate vicinity of the

premises to be searched and does not apply when a recent occupant of the
premises is detained at a point beyond any reasonable understanding of the
immediate vicinity of the premises in question. Citing, Bailey v. United States,

568 US 186, 133 S. Ct, 1031 185 L. Ed.2d 19 (2013).

Judge Arcara aptly pointed out the Supreme Court reasoned that detaining an
individual outside the immediate vicinity of the place to be searched does not serve any of
the law enforcement interest enumerated in Summers. He then went on to agree that a
confession obtained after the detention should be suppressed.

In looking at this case, it is blatantly clear that the caravan followed Richards and
Biro 4.9 miles to Dave’s Last Chance. This is obviously further than the immediate vicinity
of the premises as defined by Bailey and clearly outside the 100-200 feet that Judge Arcara
and Judge Scott found objectionable and repugnant to Bailey in United States v.
Gildersleeve. In examining these cases and the fact of United States v. Richards, one sees a
detaining of Jeffrey Richards at 4.9 miles from the residence. Bailey was one mile from the

residence and Gildersleeve was 100-200 feet from the residence. All these computations are

well beyond the reasonable location as set forth in Bailey and Gildersleeve.
Case 1:19-cr-00106-JLS-MJR Document 81 Filed 11/17/20 Page 6 of 6

CONCLUSION
The detention and stop were illegal and therefore the gun should be suppressed.
Moreover, after reading Gildersleeve, and noting that there was a statement in this case
Richards, respectfully requests leave to file a motion based on Bailey and Gildersleeve to
suppress the statement of Richards as the fruits of the poisonous tree much like Judge

Arcara and Judge Scott ruled the confession of Gildersleeve to be the fruits of the illegal

detention of Mr. Gildersleeve.
“Michael J. Stachowski

we
LL’
